DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 10, and 17 are objected to because of the following informalities: the phrase “…and a second token associated the user device…” should be e.g. –and a second token associated with the user device--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-9, 13-16, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bitz et al. (US 2013/0268331), hereafter “Bitz,” in view of Mattingly et al. (US 2018/0174122), hereafter “Mattingly.”
Regarding claim 2, Bitz teaches a system comprising: 	a non-transitory memory (Bitz: 24 of FIG. 1); and 	one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to START SHARING BROWSING]; 0050, 0059); 	transmitting, via a communication session, the output data to a second application of the user device, wherein in transmitting the output data, the system and the user device share the content information (Bitz: par 0060, 0062). 	Bitz does not explicitly teach: 	modifying the shared content information, wherein the modifying is in response to a change in the shared content information received from the user device. 	Mattingly teaches a technique of: 	modifying shared content information, wherein the modifying is in response to a change in the shared content information received from a user device (Mattingly: par 0040 […one or more users in the collaborative shopping session may be permitted to add items to a collective virtual shopping cart to purchase.]). 	It would have been obvious to one of ordinary skill to augment the application of Bitz to utilize the shared shopping cart functionality of Mattingly with predictable results. One would be motivated to make the combination in order to provide the predictable benefit of enabling group purchases and payments using the system, thereby allowing multiple parties to pay for items. One would further be motivated to make the 

Regarding claim 6, the system of claim 2, wherein the communication session includes a video chat session between the system and the user device (Bitz: par 0047).

Regarding claim 7, the system of claim 2, wherein the modifying includes a change in an item to purchase for electronic transaction processing (Mattingly: par 0040).

Regarding claim 8, the system of claim 2, wherein the shared content information includes website data accessed by the system (Bitz: par 0031, 0053).

Regarding claim 9, a method comprising: 	in response to a request to share content information from a first application on a system, determining an output data to transmit to a user device based in part on the request (Bitz: 810 of FIG. 8 [START SHARING BROWSING]; 0050, 0059); 	transmitting, via a communication session, the output data to a second application of the user device, wherein in transmitting the output data, the system and the user device share the content information (Bitz: par 0060, 0062); and …one or more users in the collaborative shopping session may be permitted to add items to a collective virtual shopping cart to purchase.]). 

Regarding claim 13, the method of claim 9, wherein the communication session includes a video chat session between the system and the user device (Bitz: par 0047).

Regarding claim 14, the method of claim 9, wherein the modifying includes a change in an item to purchase for electronic transaction processing (Mattingly: par 0040).

Regarding claim 15, the method of claim 9, wherein the shared content information includes website data accessed by the system (Bitz: par 0031, 0053). 

Regarding claim 16, a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising (Bitz: 22, 24 of FIG. 1; par 0042): 	in response to a request to share content information from a first application on a system, determining an output data to transmit to a user device based in part on the request (Bitz: 810 of FIG. 8 [START SHARING BROWSING]; 0050, 0059); 	transmitting, via a communication session, the output data to a second application of the user device, wherein in transmitting the output data, the system and …one or more users in the collaborative shopping session may be permitted to add items to a collective virtual shopping cart to purchase.]).

Regarding claim 20, the non-transitory machine-readable medium of claim 16, wherein the communication session includes a video chat session between the system and the user device (Bitz: par 0047).

Regarding claim 21, the non-transitory machine-readable medium of claim 16, wherein the modifying includes a change in an item to purchase for electronic transaction processing (Mattingly: par 0040).

Claims 3-5, 10-12, and 17-19 are rejected as being unpatentable over Bitz et al. (US 2013/0268331), in view of Mattingly et al. (US 2018/0174122) and further in view of Fan (US 2018/0375863).
Regarding claim 3, Bitz-Mattingly teaches the system of claim 2, wherein the modifying occurs after an authentication between the system and the user device, and wherein the authentication includes authenticating by a transaction processor, a token associated with the user device (Mattingly: 301, 303 of FIG. 3; par 0038).	Bitz-Mattingly does not explicitly teach: 



Regarding claim 5, the system of claim 4, wherein the operations further comprise: 	processing the electronic transaction, wherein the electronic transaction further includes a purchase of an item included in the shared content information (Mattingly: par 0031).

Regarding claim 10, the method of claim 9, wherein the modifying occurs after an authentication between the system and the user device, and wherein the authentication includes authenticating by a transaction processor, a first token associated with the system, and a second token associated the user device (Mattingly: 301, 303 of FIG. 3; par 0038; Fan: 1704, 1710 of FIG. 17; par 0145, 0147).

Regarding claim 11, the method of claim 10, further comprising:	authenticating the system and the user device for an electronic transaction 

Regarding claim 12, the method of claim 11, further comprising:	processing the electronic transaction, wherein the electronic transaction further includes a purchase of an item included in the shared content information (Mattingly: par 0031).

Regarding claim 17, the non-transitory machine-readable medium of claim 16, wherein the modifying occurs after an authentication between the system and the user device, and wherein the authentication includes authenticating by a transaction processor, a first token associated with the system, and a second token associated the user device (Mattingly: 301, 303 of FIG. 3; par 0038; Fan: 1704, 1710 of FIG. 17; par 0145, 0147).

Regarding claim 18, the non-transitory machine-readable medium of claim 17, further comprising: 	authenticating the system and the user device for an electronic transaction processing with the transaction processor during the communication session (Mattingly: par 0030, 0070); and

Regarding claim 19, the non-transitory machine-readable medium of claim 18, further comprising: 	processing the electronic transaction, wherein the electronic transaction further includes a purchase of an item included in the shared content information (Mattingly: par 0031).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640.  The examiner can normally be reached on 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454